DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 10/26/2021. The amendments filed on 10/26/2021 have been entered. Accordingly, claims 1-5, 7-8, 10-12 remain pending. Claims 6 is now cancelled and claim 9 was withdrawn from further consideration pursuant to 37 CFR 1.142(b).
The rejection of claim 6 has been withdrawn in light of the applicant’s cancelling the claim.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 recites the limitation of “where n is a nature number” which should rather be --where n is a natural number—
Claim 11 recites the limitation of “a moving unit configured to change the transducer with respect to and the subject in a circulating manner along common circulating path” which should rather recite --a moving unit configured to change a location [or position] of the transducer with respect to and the subject in a circulating manner along common circulating path—in light of the specification.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger (WO2015034879, 2015-03-12, please note that the citations below are from US20160192843), (hereinafter “Kruger”) in view of Paltauf et al (Artifact removal in photoacoustic section imaging by combining an integrating cylindrical detector with model-based reconstruction, Journal of Biomedical Optics 19(2), 026014 (February 2014), (hereinafter “Paltauf”).

Regarding the claim 1, Kruger teaches subject information acquisition apparatus (photoacoustic apparatus as seen in abst, figs. 1, 7 and 8 as well as the associated pars.) comprising: 
a light irradiation unit configured to irradiate a subject with light (“an object is irradiated with light generated from the light source” [0006]); 

a moving unit configured to move the probe with respect to and the subject in a circulating manner (“a plurality of transducers configured to detect acoustic waves and output electric signals, the acoustic waves being generated” [0006]) in common circulating path a plurality of times (e.g. see [0059]; “FIG. 3-4 [re-produced below] illustrate an exemplary movement path of the support member” [0010]-[0011]; “shown in FIG. 3 in which the radius changes with time and a movement path such as that shown in FIG. 4 including a plurality of concentric circles with different radii.” [0061]; “the support member 22 is caused to undergo circular movement,” [0063]);

    PNG
    media_image1.png
    240
    196
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    230
    181
    media_image2.png
    Greyscale

a signal processing unit configured to generate a plurality of pieces of image data of the subject based on a plurality of reception signals in association with a plurality of light irradiations (“computing unit configured to acquire object information for each reconstruction position” [0006]; “the computer 19 acquires object information for each reconstruction position in a region subjected to imaging using the electric signals output object information for each reconstruction position in a region subjected to imaging using the electric signals output from the plurality of transducers at the different timings. A reconstruction position where the object information is acquired is a voxel in the case where three-dimensional information is acquired, and is a pixel in the case where two-dimensional information is acquired.” [0029]) and

    PNG
    media_image3.png
    447
    331
    media_image3.png
    Greyscale


wherein the signal processing unit is configured to update an nth combined image data by using an (n+1)th combined image (“photoacoustic waves propagating substantially in the same direction from each reconstruction position can be received, it is possible to determine that data having the same relationship in k-space for each reconstruction position can be obtained” [0077]; also see [0059]; “FIG. 3-4 [re-produced above] illustrate an exemplary movement path of the support member” [0010]-[0011]; “the computer 19 acquires object information for each reconstruction position in a region subjected to imaging using the electric signals output from the plurality of transducers at the different timings. A reconstruction position where the object information is acquired is a voxel in the case where three-dimensional information is acquired, and is a pixel in the case where two-dimensional information is acquired. Known reconstruction techniques” [0029]), and 
wherein the control unit is configured to change the relative position in an (n+1)th circulating round with respect to the relative position in an nth circulating round (e.g. see re-produced figs.5 as well as 3-4, 9 and 15 showing the changing the position in n [and the subsequent rounds] in each round “the scanner 21 moves the support member 22, the photoacoustic waves are measured at a plurality of timings.” [0021]; “the 
Kruger does not teach an artifact component included in the moving image of the subject is going to be reduced.
However, in the same field of endeavor, Paltauf teaches photoacoustic section imaging reveals optically absorbing structures. It requires measuring acoustic waves excited by absorption with a cylindrical acoustic lens detector rotating around the object. Various artifacts arise, seen as distortions within the imaging slice and cross-talk from neighboring areas of the object. The presented solution aims at avoiding these artifacts by a special design of the sensor and by use of a model based reconstruction algorithm that improves section images by incorporating information from neighboring sections (abst).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with artifact component included in the moving image of the subject is going to be reduced as taught by Paltauf because it provides a significant reduction of artifacts related to the imperfections of the sensor (abst of Paltauf).

Further, it is also noted that Kruger also teaches generating a plurality pieces of image data of the subject based on a plurality of reception signals from the probe and to generate a plurality pieces of combined image data based on at least two of the plurality rd par.; “To analyze the properties of such an integrating detector, we define a coordinate system relative to the detector and describe its surface as an arrangement of parallel lines, perpendicular to the z axis. For a single line oriented along x direction, the received signal Pϕðy; z; tÞ is the pressure field pϕðx; y; z; tÞ coming from the object, integrated over the coordinate x. Subscript ϕmeans that the object has been rotated by an angle ϕ relative to a reference orientation. For a single line detector, qϕðtÞ is proportional to the energy density projected into the plane perpendicular to the line and integrated over a circle with radius cst around the line position… According to the discrete representation of the source distribution wϕ, the meaning of Wj;l;n is actually the strength of a uniform, spherical voxel located at position ðsl; znÞ in the object rotated by ϕj, which is integrated over an infinite line in direction of the cylindrical detector axis” Pgs. 2-3; “. The combination of a large, integrating cylindrical lens detector and a model-based reconstruction algorithm leads to a significant reduction of artifacts related to the finite size and imperfect focusing  capability of the sensor.” Conclusion on pg. 8).

Regarding the claim 2, Kruger teaches the probe includes a plurality of acoustic wave detection elements each configured to detect the acoustic wave and generate an electrical signal (“plurality of transducers 17 receive the photoacoustic waves 16 and convert them into electric signals” [0025]), and a support member configured to support the plurality of acoustic wave detection elements so that directional axes of the plurality 

Regarding the claim 3, Kruger teaches the control unit is configured to move the probe so that high resolution regions, defined by the concentration of the directional axes of the plurality of acoustic wave detection elements (“increase the resolution of a region where the directional axes gather. In the description, such a region of high resolution is referred to as a high-resolution region 23. In the present embodiment, the high-resolution region 23 refers to a region that extends from the point of highest resolution to the point at which the resolution is half the highest resolution. Note that as long as the directional axes gather to a specific region” [0046]; “high-resolution regions exist at different positions on the basis of respective measurement timings. As a result, an area of high resolution regions is expanded. In order to reduce variations in the resolution in a region that is subjected to imaging” [0072]), overlap at two consecutive light irradiations (“move the support member 22 so that the plurality of high-resolution regions overlap” [0072]).

Regarding the claims 4 and 12, Kruger teaches the movement along the circulating path is made along a circular (e.g. see [0059]; “FIG. 3-4 [re-produced below] illustrate an exemplary movement path of the support member” [0010]-[0011]);

    PNG
    media_image1.png
    240
    196
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    230
    181
    media_image2.png
    Greyscale


Regarding the claim 5, Kruger teaches wherein the circulating path is a circle like shaped path (“FIG. 2 schematically illustrates an exemplary circular movement. Referring to FIG. 2, a point o is a movement plane center 24, a circle represents a movement path of a position of the support member 22, and a point p is a point on the movement path of the position of the support member 22.” [0060]).

Regarding the claim 7, Kruger teaches wherein the subject is irradiated with the light during a first movement along the path differs from the relative position of the probe with respect to the subject when the subject is irradiated with the light during a second movement along the path successively performed after the first movement along the path, wherein the further comprising a signal processing unit is configured to generate image data on the subject by using a plurality of signals based on the acoustic wave detected by the probe at a plurality of positions during the first movement along the circulating path and a plurality of signals based on the acoustic wave detected by the probe at a plurality of positions during the second movement along the circulating path 

    PNG
    media_image1.png
    240
    196
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    230
    181
    media_image2.png
    Greyscale


Regarding the claim 8, Kruger teaches a display control unit configured to display an image based on the image data on a display unit (“computer 19 displays the image data on the display device 20. The image of the object information displayed on the display device 20” [0032]).

Regarding the claim 10, Kruger teaches the light irradiation unit is optically coupled to a light source (see fig. 1, the light source 11 is guided while being processed into a desired light distribution shape by the optical system 13 including).

Regarding the claim 11, Kruger teaches subject information acquisition apparatus (photoacoustic apparatus as seen in abst, figs. 1, 7 and 8 as well as the associated pars.) comprising: 

a transducer configured to receive an acoustic wave generated from the subject and output reception signal (“a plurality of transducers configured to detect acoustic waves and output electric signals, the acoustic waves being generated” [0006]); 
a moving unit configured to change the transducer with respect to and the subject in a circulating manner along common circulating path a plurality of times (“a plurality of transducers configured to detect acoustic waves and output electric signals, the acoustic waves being generated” [0006]) along a circulating path a plurality of times as a reception of circulating movements of the transducer (e.g. see [0059]; “FIG. 3-4 [re-produced below] illustrate an exemplary movement path of the support member” [0010]-[0011]);

    PNG
    media_image1.png
    240
    196
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    230
    181
    media_image2.png
    Greyscale

a signal processing unit configured to generate a plurality of pieces of image data of the subject based on a plurality of reception signals in association with a plurality of light irradiations (“computing unit configured to acquire object information for each reconstruction position” [0006]; “the computer 19 acquires object information for each object information for each reconstruction position in a region subjected to imaging using the electric signals output from the plurality of transducers at the different timings. A reconstruction position where the object information is acquired is a voxel in the case where three-dimensional information is acquired, and is a pixel in the case where two-dimensional information is acquired.” [0029]) and

    PNG
    media_image3.png
    447
    331
    media_image3.png
    Greyscale


wherein the signal processing unit is configured to update an nth combined image data by using an (n+1)th combined image (“photoacoustic waves propagating substantially in the same direction from each reconstruction position can be received, it is possible to determine that data having the same relationship in k-space for each reconstruction position can be obtained” [0077]; also see [0059]; “FIG. 3-4 [re-produced above] illustrate an exemplary movement path of the support member” [0010]-[0011]; “the computer 19 acquires object information for each reconstruction position in a region subjected to imaging using the electric signals output from the plurality of transducers at the different timings. A reconstruction position where the object information is acquired is a voxel in the case where three-dimensional information is acquired, and is a pixel in the case where two-dimensional information is acquired. Known reconstruction techniques” [0029]), and 
wherein the control unit is configured to change the relative position in an (n+1)th circulating round with respect to the relative position in an nth circulating round (e.g. see re-produced figs.5 as well as 3-4, 9 and 15 showing the changing the position in n [and the subsequent rounds] in each round “the scanner 21 moves the support member 22, the photoacoustic waves are measured at a plurality of timings.” [0021]; “the 

Kruger does not teach an artifact component included in the moving image of the subject is going to be reduced.
However, in the same field of endeavor, Paltauf teaches photoacoustic section imaging reveals optically absorbing structures. It requires measuring acoustic waves excited by absorption with a cylindrical acoustic lens detector rotating around the object. Various artifacts arise, seen as distortions within the imaging slice and cross-talk from neighboring areas of the object. The presented solution aims at avoiding these artifacts by a special design of the sensor and by use of a model based reconstruction algorithm that improves section images by incorporating information from neighboring sections (abst).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with artifact component included in the moving image of the subject is going to be reduced as taught by Paltauf because it provides a significant reduction of artifacts related to the imperfections of the sensor (abst of Paltauf).

Further, it is also noted that Kruger also teaches generating a plurality pieces of image data of the subject based on a plurality of reception signals from the probe and to rd par.; “To analyze the properties of such an integrating detector, we define a coordinate system relative to the detector and describe its surface as an arrangement of parallel lines, perpendicular to the z axis. For a single line oriented along x direction, the received signal Pϕðy; z; tÞ is the pressure field pϕðx; y; z; tÞ coming from the object, integrated over the coordinate x. Subscript ϕmeans that the object has been rotated by an angle ϕ relative to a reference orientation. For a single line detector, qϕðtÞ is proportional to the energy density projected into the plane perpendicular to the line and integrated over a circle with radius cst around the line position… According to the discrete representation of the source distribution wϕ, the meaning of Wj;l;n is actually the strength of a uniform, spherical voxel located at position ðsl; znÞ in the object rotated by ϕj, which is integrated over an infinite line in direction of the cylindrical detector axis” Pgs. 2-3; “. The combination of a large, integrating cylindrical lens detector and a model-based reconstruction algorithm leads to a significant reduction of artifacts related to the finite size and imperfect focusing capability of the sensor.” Conclusion on pg. 8).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive for the following reasons;
Regarding the rejection of claim 1, the applicant argues the following;


However, it is initially noted that claim merely recites “moving unit is configured to move the probe with respect to the subject in a circulating manner in a common circulating path a plurality of times.” Where the applicant interprets this limitation as “the moving unit moves the subject in a circulating path with a constant radius” (see above). Thus, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., moves the subject in a circulating path with a constant radius) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
If the applicant believes that this is a distinguishing feature, the applicant is encouraged to incorporate this limitation in to the claims.

Further, as clearly shown above, Kruger teaches moving unit is configured to move the probe with respect to the subject in a circulating manner in a common circulating path a plurality of times. That is Kruger teaches moving the probe in a 

    PNG
    media_image4.png
    548
    494
    media_image4.png
    Greyscale


The applicant also argues the following;
As understood, Paltauf teaches a cylindrical detector model, in which an active sensor area has a concave cylindrical shaped to acquire a section image by rotating the object about an axis parallel to the z-axis. Several sections can be imaged by translating the object or the sensor in z-direction (see Section 2.1). Paltauf has not been shown to reduce the artifact by updating the nth combined image data using the (n+1)th combined image and changing the relative position in an (n+1)th circulating round with respect to the relative position in an nth circulating round. 
As Kruger and Paltauf, individually or in combination, fails to teach or suggest every element as recited in Claim 1, a prima facie case of obviousness has not been established. Claim 1 is patentable over Kruger in view of Paltauf. 
Claim 11 is patentable  based on at least the same reasons applied to Claim 1. Claims 2-5, 7, 8, and 10 are patentable based on at least their dependencies from Claim 1. Claim 12 is patentable based on its dependency from Claim 11. Applicant respectfully requests reconsideration and withdrawal 1-5, 7, 8, and 10-12.


Further, it is also noted that Paltauf is merely relied on to teach an artifact component included in the moving image. In other words, Paltauf is not relied on to teach common circulating path. 
In addition, contrary to the applicant’s assertion of Paltauf has not been shown to reduce the artifact by updating the nth combined image data using the (n+1)th combined image and changing the relative position in an (n+1)th. Paltauf specifically teaches the following;
“Due to integration of the incoming acoustic waves over this direction, the recorded signals are related to the Radon transform of the initial pressure distribution in the object” pg. 2 left col. 3rd par.; “To analyze the properties of such an integrating detector, we define a coordinate system relative to the detector and describe its surface as an arrangement of parallel lines, perpendicular to the z axis. For a single line oriented along x direction, the received signal Pϕðy; z; tÞ is the pressure field pϕðx; y; z; tÞ coming from the object, integrated over the coordinate x. Subscript ϕmeans that the object has been rotated by an angle ϕ relative to a reference orientation. For a single line detector, qϕðtÞ is proportional to the energy density projected into the plane perpendicular to the line and integrated over a circle with radius cst around the line position… According to the discrete representation of the source distribution wϕ, the meaning of Wj;l;n is actually the strength of a uniform, spherical voxel located at 

Therefore, the rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wanda US 20160213259 (submitted via IDS) teaches volume data representing the region of interest in terms of the signal intensity for each voxel is saved in combination with information on the reconstructed image [0062]. Photoacoustic measurement may be allowed to cover a wide scan region by combining a plurality of spirals together [0087]. Photoacoustic measurement that is a combination of two types of spiral-movement control methods is executed as depicted in FIG. 4B [0099]. The probe movement in the left of FIG. 4B (from inside to outside) and the subsequent probe movement in the right of FIG. 4B (from outside to inside) are hereinafter treated as one set. That is, one photoacoustic measurement in the present embodiment refers to generation of a photoacoustic signal in one set. However, a plurality of sets may be combined into one photoacoustic measurement [0100]. A combination of a plurality of .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SERKAN AKAR/           Primary Examiner, Art Unit 3793